Citation Nr: 0506516	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include on the basis of presumed exposure to herbicides in 
the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active military service from May 
1968 to May 1970, that included duty in the Republic of 
Vietnam during the Vietnam War era.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for a lung disorder, to 
include on the basis of presumed exposure to herbicides in 
the Republic of Vietnam.  The veteran ultimately perfected an 
appeal of that decision, and the case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to his claim and the evidence necessary to 
substantiate his claim.

2.  The veteran served on active duty from May 1968 to May 
1970, including service in the Republic of Vietnam during the 
Vietnam War era.

3.  Evidence of a lung disorder was not shown in service, and 
no probative and competent medical evidence has been received 
which links or relates a lung disorder to the veteran's 
period of active service, including herbicide exposure during 
such service.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service, 
and such may not be presumed to have been so incurred 
including as secondary to Agent Orange herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, prior to the initiation of the 
claimant's appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
service connection claim is an original claim and appeared 
substantially complete on its face.  The veteran clearly 
identified the disability in question and the benefits 
sought.  Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefits sought with the 
July 2002 letter from the RO explaining the VCAA, March 2003 
rating decision, September 2003 statement of the case, and 
October 2003 supplemental statement of the case.  

The July 2002 letter from the RO and the September 2003 
statement of the case specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  It was further noted in the 
foregoing documents that what was lacking was evidence that 
the disability at issue was incurred in service or the result 
of a service-connected disease or injury, or related to 
presumed exposure to Agent Orange herbicides in the Republic 
of Vietnam.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or made exhaustive efforts to obtain the veteran's service 
medical records, VA treatment records and private treatment 
records as they were identified by him.  

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the July 2002 letter from the RO and the 
September 2003 statement of the case, the veteran was clearly 
advised as to which portion of evidence is to be provided by 
him and which portion is to be provided by VA.  

The veteran was further advised of this information - 
including specifically the duties of the RO where federal 
records are concerned - in these documents.  That requirement 
of VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It is noted that the veteran has not been afforded a VA 
medical examination for the specific purpose of obtaining an 
opinion as to whether he has a lung disorder that is related 
to service.  The Board finds in that regard, however, that a 
VA medical examination is not required since it is not 
necessary to make a decision on the claim.  Essentially, 
taking into consideration all of the evidence, there is no 
indication that the veteran has a lung disorder that is 
associated with service.  A lung disorder was not shown in 
service or for many years thereafter, nor has a current lung 
disorder been associated by competent evidence to service.  
To the contrary the veteran's current lung disorder has been 
attributed to intervening causes.  There is sufficient 
medical evidence in the claims file to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a decision, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the July 2002 letter from 
the RO.  This letter did indicate that the veteran was 
limited to 30 days to respond.  

Regardless, it is noteworthy that additional efforts were 
made to obtain evidence long after the foregoing 30 day 
response period of the July 2002 letter.  It is also most 
significant to note that there has been no indication of the 
existence of additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 30 day response 
period, and that neither the appellant nor his representative 
have given any indication of additional evidence that has not 
been sought, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of 
Appeals for Veterans Claims (CAVC) decision in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 
Vet. App. 412 (2004)) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, VCAA notification was made 
prior to the date of the initial rating decision of the 
RO, in full compliance with the holdings in Pelegrini 
II.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Special Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) (2004) will be considered to have been incurred in 
or aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a) (2004).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; prostate cancer, chronic lymphocytic 
leukemia, porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2004).  Note 2 states that  for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.

The diseases listed at 38 C.F.R. § 3.309(e) (2004) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

The Secretary evaluated numerous studies and other scientific 
evidence and concluded that there was insufficient credible 
evidence to establish an association between herbicide 
exposure and any condition not specifically named in 38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing, the CAFC has determined that 
an appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Factual Background

The veteran's service medical records are silent for 
treatment, findings, or diagnosis of a lung disorder during 
his period of active service or on service separation 
examination.  

Service medical records do show that upon examination in 
March 1968 prior to entry into service, the veteran stated 
that he had then or had in the past shortness of breath and 
pain or pressure in the chest.  Clinical evaluation of the 
lungs and chest produced normal findings.  

The veteran was sent for x-ray examination in June 1968 to 
rule out active tuberculosis.  Chest X-ray findings revealed 
a normal heart and lungs.  

The veteran complained of chest pain in September 1969.  
Examination revealed a productive cough and gray mucous.  
Chest sounds were clear.  The veteran was advised to return 
in the morning if pain persisted.  There is no evidence of 
follow-up.  

A physical examination chest study in March 1970 revealed 
that the lung fields were clear.  The impression was a 
negative chest study.  

Examination upon separation from service in May 1970 showed 
no abnormal findings upon clinical evaluation of the lungs 
and chest.  The only abnormal findings shown were in the 
category of "identifying body marks, scars, tattoos."

Post-service medical records include VA examinations dated in 
June 1971, August 1972, and August 1974.  These examinations 
show normal respiratory findings.  In the August 1975 
examination, the veteran indicated that he worked for a 
mining company and a coal company in the past.  

VA examination upon hospitalization in December 1983 revealed 
that the chest examination was clear.  

In June 1998, a pulmonary function test produced normal 
findings.  

Private medical treatment records dated in March 1999 show 
pertinent diagnoses of tobacco abuse and history of coal 
worker's pneumoconiosis.  

Private treatment records dated in December 2000 show 
complaints of the veteran coughing a lot.  A history of black 
lung was listed.  X-rays dated in December 2000 show a 
pertinent impression of mild emphysema with chronic change 
with no evidence of acute cardiopulmonary disease.

Private treatment records dated in July 2001 show a history 
of chronic obstructive pulmonary disease.  

None of the post-service treatment records document a medical 
finding that attributes a lung disease to service.  

Analysis

The veteran contends that his service medical records show no 
evidence of a lung disorder prior to service but that his 
service separation examination shows scarring of the lungs 
upon separation.  The veteran argues that his current 
disorder can only be attributed to service since he did not 
start smoking or work in a coal mine prior to service.  

It is his secondary contention that his lung disorder must be 
related to his exposure to the Agent Orange herbicide during 
service in Vietnam.  

The veteran served on active duty from May 1968 to May 1970, 
including service in the Republic of Vietnam during the 
Vietnam War era.  With respect to the Hickson analysis, 
element (2) is satisfied in that in-service exposure to 
herbicides is presumed under the law and regulations cited 
above.  See 38 U.S.C.A. § 1116(f).

With respect to Hickson element (1), the medical evidence 
includes the diagnoses of various lung disorders since 
service, including mild emphysema, a history of chronic 
obstructive pulmonary disease, a history of black lung, and a 
history of coal worker's pneumoconiosis.  For the purpose of 
analysis it may be conceded that Hickson element (1) has 
therefore been satisfied with respect to a lung disorder.  

None of the current diagnosed lung disabilities noted above 
are listed as being presumptively related to herbicide 
exposure.  As there is no evidence that the veteran has 
developed an enumerated disease, the presumptive Agent Orange 
herbicide regulations are not applicable.

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that any of the claimed disabilities are related 
to service, including exposure to Agent Orange.  In this 
case, however, no competent medical evidence or opinion has 
been entered into the record which links or relates any of 
the veteran's variously diagnosed disorders to his period of 
active service, including the presumed exposure to Agent 
Orange.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  As noted above, the veteran 
alleges that his service separation examination disclosed 
scarring of the lungs, and he argues that this was evidence 
in service of the origination of his current lung disorder.  
First, the Board notes that there was no such finding in the 
report of the veteran's separation examination.  The scarring 
that the veteran may be referring to was associated with a 
finding of identifiable marks, tattoos or scars.  This is not 
pertinent to the veteran's claim.  It is critical to note in 
that regard, that examination of the lungs in service, 
including x-ray studies produced normal findings.  The 
veteran's allegations are deemed inaccurate.  Even if they 
were accurate, it is noted that the CAVC has held that lay 
persons, such as the veteran and his representative, are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In short, although there is current diagnosis of a lung 
disorder, there is no medical evidence of a nexus between the 
veteran's service, including presumed Agent Orange exposure 
during service, and any current lung disorder.  To the 
contrary, the medical evidence shows that a lung disorder was 
not shown upon examination for many years following service, 
and has never been attributed to service.  The initial 
diagnosis of a lung disorder did not occur until 1999, and 
the veteran's lung disorders found were attributed to the 
veteran's smoking and post-service occupational history of 
working in coal mine.  

Following a review of the veteran's claims folder, the Board 
finds no instance in which a medical professional has 
concluded or even suggested that the veteran's lung disorder 
is related to or aggravated by military service or Agent 
Orange.  Accordingly, Hickson element (3) has not been met 
and service connection cannot be granted as to the claimed 
lung disorder.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a lung disorder, either on a 
direct basis or presumptively as residual to herbicide 
exposure.  Accordingly, there exists no basis upon which to 
predicate a grant of entitlement to service connection for 
the lung disorder at issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2004).




ORDER

Entitlement to service connection for a lung disorder, to 
include as due to presumed exposure to Agent Orange 
herbicides, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


